[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR SUMMARY JUDGMENT
The plaintiff, F. W. Dodge, on May 10, 1995, filed a three count complaint alleging that it provided various services to the defendant, Morin Corporation d/b/a Morin Building Products Co. Inc. and is owed the sum of $4,400.87 pursuant to the terms and conditions set forth in a number of written agreements between the plaintiff and Morin Building Products Co. These written agreements are signed by one Carl D. Morin, as Vice President of Morin Building Products Co..
On August 1, 1995, the defendant, Morin Corporation, filed this motion for summary judgment on the grounds that the Morin Corporation and Morin Building Products Co. are separate and distinct corporations with no relation to each other. Morin Corporation claims that it received no services from the plaintiff with regard to these, or any other agreements between the parties.
In an affidavit filed in support of the motion for summary judgment, the Vice President of Morin Corp., Ilhan Eser, attests that the Morin Corporation is licensed to do business at 685 Middle Street, Bristol, CT, and that Carl D. Morin has never been an employee, an officer, or on the Board of Directors of Morin Corporation.
Of the four contracts at issue, copies of which the plaintiff has attached to its complaint, three of them list the subscriber as Morin Building Products Company, Inc., 685 Middle Street, Bristol, CT and are signed by Carl D. Morin, Vice President, with the billing address being P.O. Box 503, Bristol, CT. The fourth contract lists Morin Building Products, Inc. as the subscriber with the address being 580 Broad Street, Bristol, CT, with the billing address as P.O. Box 503, Bristol, CT and signed by Carl D. Morin, Vice President.
The Office of the Secretary of State of Connecticut has on file the address of record for Morin Building Products, Co., Inc., which is now a forfeited corporation, as being 580 Broad CT Page 10260 Street, Bristol, CT. The address of record with the Secretary of State for Morin Corporation is listed as 685 Middle Street, Bristol, CT.
In view of the admitted fact that Morin Corporation's address was 685 Middle Street, the address listed in three of the contracts, there appears to be a material issue of fact as to whether Morin Corporation was the actual beneficiary of the services allegedly furnished and whether Morin Corporation was actually doing business as Morin Building Products, Inc.
Motion for Summary Judgment denied.
Wagner, J.